UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4900


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REMY HEATH, a/k/a Remy, a/k/a King Remy, a/k/a King Mellow,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cr-00598-AW-7)


Submitted:   June 21, 2012                 Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Harry D. McKnett, LAW OFFICE OF HARRY D. MCKNETT, LLC, Columbia,
Maryland, for Appellant.      Emily Noel Glatfelter, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Remy    Heath    pled       guilty     in    a    Fed.    R.    Crim.      P.   11

hearing     to     one     count        of    conspiracy        to     participate          in

racketeering       activity,       in    violation       of    18    U.S.C.      § 1962(d)

(2006).       He    was    sentenced         to   130    months      in     prison.         In

accordance       with    Anders    v.     California,         386    U.S.    738    (1967),

Heath’s attorney has filed a brief certifying that there are no

meritorious issues for appeal but questioning whether Heath’s

guilty plea was knowing and voluntary and whether his sentence

was reasonable.          Although informed of his right to do so, Heath

has not filed a supplemental pro se brief.                          The Government has

moved to dismiss Heath’s appeal to the extent that the issues he

raises fall within the scope of his plea agreement’s waiver of

appellate    rights.        For     the      following       reasons,       we   grant      the

Government’s motion in part, and dismiss the appeal in part and

affirm in part.

            Pursuant to a plea agreement, a defendant may waive

his appellate rights under 18 U.S.C. § 3742 (2006).                                    United

States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010).                               A valid

waiver will preclude appeal of a given issue if the issue is

within the scope of the waiver.                    United States v. Blick, 408

F.3d 162, 168 (4th Cir. 2005).                    The validity of an appellate

waiver is a question of law that we review de novo.                              Id.     “The

validity of an appeal waiver depends on whether the defendant

                                              2
knowingly      and       intelligently          agreed      to   waive    the     right     to

appeal.”      Id. at 169.             This determination, often made based on

the sufficiency of the plea colloquy and whether the district

court     questioned           the        defendant    about      the    appeal        waiver,

ultimately         turns    on       an    evaluation       of   the    totality       of   the

circumstances.           Id.

              Here, the district court substantially complied with

Rule    11    when       accepting          Heath’s    plea,     ensuring       that    Heath

understood the rights he was relinquishing by pleading guilty

and the sentence he faced, that he committed the offense to

which he was pleading, and that he was aware of the limits his

plea would place on his appellate rights.                          Given no indication

to the contrary, we find that Heath’s appellate waiver is valid

and enforceable.            Accordingly, we grant the Government’s motion

to dismiss the appeal to the extent it raises issues within the

scope of the waiver, including Heath’s appeal of his sentence.

              But even a valid waiver of appellate rights will not

foreclose          a     colorable          constitutional         challenge       to       the

voluntariness of a guilty plea.                       See, e.g., United States v.

Attar, 38 F.3d 727, 732-33 & n.2 (4th Cir. 1994).                               Accordingly,

Heath’s appellate waiver does not foreclose our review of the

knowing      and       voluntary      nature    of    his    guilty     plea.      As    noted

above, however, the district court substantially complied with

Rule 11 when accepting Heath’s plea, and, therefore, we find no

                                                3
reason to question its validity.                  See United States v. Lambey,

974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).

            In    accordance      with      Anders,         we    have     reviewed      the

record, mindful of the scope of Heath’s appellate waiver, and

have    found    no   meritorious      issues         for    appeal.       We    therefore

dismiss the appeal in part and affirm in part.                                  This court

requires that counsel inform Heath, in writing, of his right to

petition   the    Supreme      Court   of       the    United     States       for   further

review.    If Heath requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Heath.     We dispense with oral argument because the facts and

legal    contentions     are    adequately            presented    in    the     materials

before    the    court   and    argument        would       not   aid    the    decisional

process.

                                                                   DISMISSED IN PART;
                                                                     AFFIRMED IN PART




                                            4